PER CURIAM.
Reversing that portion of the trial court’s order pertaining to prejudgment interest and attorney’s fees, we remand the cause to the trial court to award prejudgment interest in accordance with the principles established in Argonaut Ins. Co. v. May Plumbing Co., 474 So.2d 212 (Fla.1985), and Jones Products Corp. v. SAC Constr. Co., 495 So.2d 800 (Fla. 3d DCA 1986), and to award attorney’s fees pursuant to the rule enunicated in Trustees of Cameron-Brown Inv. Group v. Tavormina, 385 So.2d 728 (Fla. 3d DCA 1980). Contra Alston v. Sundeck Products, Inc., 498 So.2d 493 (Fla. 4th DCA 1986) (trial court not bound by contract between party and attorney in determining fee to be awarded). Cross-appellant/appellee’s remaining point lacks merit. See Henzel v. Golstein, 349 So.2d 824 (Fla. 3d DCA 1977).
Affirmed in part, reversed in part, and remanded for further proceedings consistent with this opinion.